Name: Regulation (EEC) No 251/70 of the Commission of 11 February 1970 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  trade policy
 Date Published: nan

 Official Journal of the European Communities 83 12.2.70 Official Journal of the European Communities No L 34/7 REGULATION (EEC) No 251/70 OF THE COMMISSION of 11 February 1970 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION: Article 1 establishing theHaving regard to the Treaty European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68 ,2 and in particular Article 26 (3 ) thereof; The text of Article 6 of Regulation No 282/67/EEC shall be supplemented by the following paragraph 4 : '4. The intervention agency shall indicate a delivery place other than the centre indicated by the holder of the seeds if that ' centre does not, at the time of the transaction, offer sufficient storage capacity for the product in question or does not provide sufficient guarantee of good storage conditions for the products under intervention. The place of delivery indicated by the intervention agency shall be the . place where, among such places as fulfil the requirements of storage capacity and good storage conditions, the total expenditure resulting from storage costs and the change in transport costs is the most favourable.' Whereas Article 6 (2) of Commission Regulation No 282/67/EEC3 of 11 July 1967 on detailed rules for intervention for oil seeds, as last amended by Regulation (EEC) No 1486/69 ,4 lays down in particular that the intervention agency shall decide on the place where the seeds offered are to be taken over; Article 2 The following Article 8a shall be added to Regulation No 282/67/EEC : Whereas the net losses on purchased products sustained by intervention agencies are eligible under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; whereas such losses depend to a great extent on the place and means of storage ; whereas, in order to limit the losses in question, Article 6 of Regulation No 282/67/EEC should be supplemented by defining the criteria for determining the place of taking over ; 'Article 8a While awaiting Community provisions on this matter, Member States shall take all suitable measures to ensure that the seeds which have been the subject of intervention are kept in good condition. They shall inform the Committee of provisions adopted in pursuance of the preceding paragraph.' Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; Article 3 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 314, 31.12.1968, p . 1 . 3 OJ No 151 , 13.7.1967, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.4 OJ No L 186, 30.7.1969, p . 7. f 84 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1970 . For the Commission The President Jean REY v